DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 16/444,601, filed on 6/18/2019, where Claims 1-25 are pending.


 Specification
The disclosure is objected to because of the following informalities: Regarding the Specification of the instant Application, Paras. [0006], [0021] and [0028] of the Specification include the grammatically incorrect phrase '... the plurality sensing electrodes ...,' which likely should have instead appeared as being '... the plurality of sensing electrodes ...'.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Regarding the Specification of the instant Application, Paras. [0056], [0060] and [0068] of the Specification include the grammatically incorrect phrase '... intervals of time based on the on the ECG data,' which likely should have instead appeared as being '... intervals of time based on the ECG data ...'.  
Appropriate correction is required.





 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text): 
One inch (1”) left margin – Figs. 2, 11;
Five eighths inch (5/8”) right margin – Figs. 2, 11


Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding Claim 1, Page 95, line 18, the phrase '... the plurality sensing electrodes ...' is grammatically incorrect, and likely should have instead appeared as being '... the plurality of sensing electrodes ...'.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  Claim 14, Page 99, lines 21-22 improperly include the claim language "... at other predetermined intervals of time based on the on the ECG data ...," where it appears that the phrase 'on the' incorrectly appears in succession.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  Claim 14, line 8 improperly contains two commas in succession.  Appropriate correction is required.





 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.


Step 1:
	Claims 1, 14 and 24 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1, 14 and 24 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 2-13, 15-23 and 25 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.


Step 2A Prong 1:
	Claims 1, 14 and 24, when combined, recite “A medical device for assessing risk of patient deterioration in an in-patient hospital environment, comprising: a memory storing data identifying a plurality of presentable clinical conditions, an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in-patient hospital environment, a plurality of risk assessment processes associated with the plurality of presentable clinical conditions, and a corresponding plurality of clinical criteria associated with the plurality of risk assessment processes; a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals; one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals; and at least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to generate ECG data over a predetermined period of time based on the ECG signals, generate physiologic data over the predetermined period of time based on the one or more physiologic signals, receive at least one of medical history and demographic information of the in-hospital patient, select a first clinical condition from the plurality of presentable clinical conditions based on the ECG data, the physiologic data, and the at least one of medical history and demographic information of the in-hospital patient, identify a first risk assessment process from the plurality of risk assessment processes, the first risk assessment process being associated with the first clinical condition selected from the plurality of presentable clinical conditions, execute the first risk assessment process to generate a first risk estimate of a rapid deterioration of the in-hospital patient within an upcoming time period, generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period, the notification being generated in response to the first estimate of the rapid deterioration of the in-hospital patient being outside a first clinical criterion associated with the first clinical condition, and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period ... establish a first trajectory of the first clinical condition of the in-hospital patient over an upcoming time period based on all or a portion of the ECG data, the physiologic data, and the initial patient assessment data, at least one of automatically determine and receive second patient assessment data identifying a second clinical condition of the plurality of presentable clinical conditions different from the first clinical condition of the in-hospital patient, execute a second risk assessment process associated with the second clinical condition of the in-hospital patient at other predetermined intervals of time based on the ... ECG data, the physiologic data, and the second patient assessment data to generate a second plurality of risk estimates of the second clinical condition of the in-hospital patient, and change from the first trajectory to a second trajectory of the second clinical condition of the in-hospital patient over the upcoming time period based on or a portion of the ECG data, the physiologic data, and the initial patient assessment data, determine whether the in-hospital patient is likely to require emergency medical intervention within the upcoming time period based on one of the first trajectory and the second trajectory ... [and] establish a first trajectory of the first clinical condition of the in-hospital patient over an upcoming time period based on all or a portion of the ECG data, the physiologic data, and the initial patient assessment data, the upcoming time period comprising at least one of within less than 1 hour, within 1-2 hours, within 2-4 hours, within 4-6 hours, within 6-8 hours, within 8-12 hours, and within 12-24 hours ...,” where the underlined claim language constitutes the claimed abstract idea under Step 2A Prong 1.

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people, including such steps as “... assessing risk of patient deterioration in an in-patient hospital environment ... generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period ... within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period,” for example, which constitute organizing human activity (See, for example, Para. [0236] of the Specification of the instant Application, which states “... Such patient parameters may include, but are not limited to: ... physiologic parameters, such as .... patient activity via activity sensors such as accelerometer-based motion and vibration sensors, etc. ...,” and Para. [0242] of the Specification of the instant Application, which states “... the risk tracking and prediction engine monitors acceleration or other motion signals acquired by motion sensors and adjusts estimates for the physiologic parameters for varying levels of activity ... the risk tracking and prediction engine executes risk tracking and prediction process only when the risk tracking and prediction engine detects that the patient activity is low or that the patient is lying down or sitting, via the motions sensors”).

	Accordingly, Claims 2-13, 15-23 and 25 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.
	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception.  MPEP 2106.05(f).  Insignificant Extra-Solution Activity MPEP 2106.05(g).

Claims 1, 14 and 24, when combined, recite “A medical device for assessing risk of patient deterioration in an in-patient hospital environment, comprising: a memory storing data identifying a plurality of presentable clinical conditions, an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in-a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals; one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals; and at least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to generate ECG data over a predetermined period of time based on the ECG signals, generate physiologic data over the predetermined period of time based on the one or more physiologic signals, receive at least one of medical history and demographic information of the in-hospital patient, select a first clinical condition from the plurality of presentable clinical conditions based on the ECG data, the physiologic data, and the at least one of medical history and demographic information of the in-hospital patient, identify a first risk assessment process from the plurality of risk assessment processes, the first risk assessment process being associated with the first clinical condition selected from the plurality of presentable clinical conditions, execute the first risk assessment process to generate a first risk estimate of a rapid deterioration of the in-hospital patient within an upcoming time period, generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period, the notification being generated in response to the first estimate of the rapid deterioration of the in-hospital patient being outside a first clinical criterion associated with the first clinical condition, and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period ... establish a first trajectory of the first clinical condition of the in-hospital patient over an upcoming time period based on all or a portion 

	Claims 1, 14 and 24, when combined, of the instant Application recites elements which include “A medical device ... a memory ... and at least one processor coupled to the memory ... the at least one processor ....”  Each of these computer elements is recited at a high level of generality (e.g., generic medical device, memory, electrodes, sensors, processors), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not apply the exception using a generic computer component.  As such, these additional elements do not impose any meaningful limits on practicing the abstract idea.  Since each computer ... a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals; one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals; the plurality of sensing electrodes, and the one or more physiologic sensors, ... and transmit the notification to at least one emergency responder within the in-patient hospital environment ...” are considered to be directed toward insignificant extract solution activity (MPEP 2106.05(g)), since the additional elements including the sensing electrodes and the physiologic sensors are merely being utilized for selecting a particular data source or type of data to be manipulated (See examples of activities that the courts have found to be insignificant extra-solution activity; MPEP 2106.05(g)).

Accordingly, Claims 2-13, 15-23 and 25 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.





Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. MPEP 2106.05(d).  Insignificant Extra-Solution Activity. MPEP 2106.05(g).

	Claims 1, 14 and 24, when combined, recite “A medical device for assessing risk of patient deterioration in an in-patient hospital environment, comprising: a memory storing data identifying a plurality of presentable clinical conditions, an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in-patient hospital environment, a plurality of risk assessment processes associated with the plurality of presentable clinical conditions, and a corresponding plurality of clinical criteria associated with the plurality of risk assessment processes; a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals; one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals; and at least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to generate ECG data over a predetermined period of time based on the ECG signals, generate physiologic data over the predetermined period of time based on the one or more physiologic signals, receive at and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period ... establish a first trajectory of the first clinical condition of the in-hospital patient over an upcoming time period based on all or a portion of the ECG data, the physiologic data, and the initial patient assessment data, at least one of automatically determine and receive second patient assessment data identifying a second clinical condition of the plurality of presentable clinical conditions different from the first clinical condition of the in-hospital patient, execute a second risk assessment process associated with the second clinical condition of the in-hospital patient at other predetermined intervals of time based on the ... ECG data, the physiologic data, and the second patient assessment data to generate a second plurality of risk estimates of the second clinical condition of the in-hospital patient, and change from the first trajectory to a second trajectory of the second clinical condition of the in-hospital patient over the upcoming time period based on or a portion of the ECG data, the physiologic data, and the initial patient assessment data, determine whether the in-hospital patient is likely to require emergency medical intervention 

Claims 1, 14 and 24, when combined, of the instant Application recites elements which include “A medical device ... a memory ... and at least one processor coupled to the memory ... the at least one processor ....”  Each of these computer elements is recited at a high level of generality (e.g., generic medical device, memory, electrodes, sensors, processors), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not apply the exception using a generic computer component.  As such, these additional elements do not impose any meaningful limits on practicing the abstract idea.  Since each computer ... a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals; one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals; the plurality of sensing electrodes, and the one or more physiologic sensors, ... and transmit the notification to at least one emergency responder within the in-patient hospital environment ...” are considered to be directed toward insignificant extract solution activity (MPEP 2106.05(g)), since the additional elements including the sensing electrodes and the physiologic sensors are merely being utilized for selecting a particular data source or type of data to be manipulated (See examples of activities that the courts have found to be insignificant extra-solution activity; MPEP 2106.05(g)).


Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.


	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:

	Claim 2 recites wherein the upcoming time period comprises at least one of within less than 1 hour, within 1-2 hours, within 2-4 hours, within 4-6 hours, within 6-8 hours, within 8-12 hours, and within 12-24 hours.  The limitations of “... wherein the upcoming time period comprises at least one of within less than 1 hour, within 1-2 hours, within 2-4 hours, within 4-6 hours, within 6-8 hours, within 8-12 hours, and within 12-24 hours” fall within the scope of an abstract idea as set out above.

	Claim 3 recites wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT).  The limitations of “... wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT)” fall within the scope of an abstract idea as set out above.

	Claim 4 recites wherein the at least one processor being further configured to: generate updated ECG data from ECG signals acquired subsequent to execution of the first risk assessment process; generate updated physiologic data from one or more physiologic signals acquired subsequent to execution of the first risk assessment process; generate a trajectory of the clinical condition of the in-hospital patient at least in part by analyzing the first clinical condition, the first risk estimate of the rapid deterioration of the in-hospital patient, and the updated ECG data and updated physiologic data; and generate an updated notification in response to the trajectory of the clinical condition of the in-hospital 

	Claim 5 recites the at least one processor being further configured to receive an initial patient assessment and identify the first clinical condition based on the initial patient assessment.  The limitations of “... being further configured to receive an initial patient assessment and identify the first clinical condition based on the initial patient assessment” fall within the scope of an abstract idea as set out above.  Claim 5 further includes the additional element of “... the at least one processor ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 6 recites wherein the plurality of presentable clinical conditions comprises one or more of a heart failure condition, a post syncope condition, a post myocardial infarction condition, and a breathing disorder condition.  The limitations of “... wherein the plurality of presentable clinical 

	Claim 7 recites the at least one processor being configured to automatically identify the first clinical condition based on an initial patient assessment of the ECG data, the physiologic data, and the at least one of medical history and demographic information of the in-hospital patient.  The limitations of “... being configured to automatically identify the first clinical condition based on an initial patient assessment of the ECG data, the physiologic data, and the at least one of medical history and demographic information of the in-hospital patient” fall within the scope of an abstract idea as set out above.  Claim 7 further includes the additional element of “... the at least one processor ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 8 recites wherein the ECG data, the physiologic data, and the at least one of medical history and demographic information of the in-hospital patient comprises a plurality of patient parameters that are input to the first risk assessment process associated with the first clinical condition of the in-hospital patient.  The limitations of “... wherein the ECG data, the physiologic data, and the at least one of medical history and demographic information of the in-hospital patient comprises a plurality of patient parameters that are input to the first risk assessment process associated with the first clinical condition of the in-hospital patient” fall within the scope of an abstract idea as set out above.



	Claim 10 recites wherein the plurality of patient parameters comprises one or more of patient ECG metrics, patient lung fluid level parameters, patient heart rate parameters, patient heart rate variability parameters, parameters of one or more arrhythmias experienced by the in-hospital patient, patient cardio-vibrational parameters, patient respiratory rate parameters, patient pulse oxygen parameters, patient motion parameters, patient pallor parameters, and patient neurological condition parameters.  The limitations of “... wherein the plurality of patient parameters comprises one or more of patient ECG metrics, patient lung fluid level parameters, patient heart rate parameters, patient heart rate variability parameters, parameters of one or more arrhythmias experienced by the in-hospital patient, patient cardio-vibrational parameters, patient respiratory rate parameters, patient pulse oxygen parameters, patient motion parameters, patient pallor parameters, and patient neurological condition parameters” fall within the scope of an abstract idea as set out above.

	Claim 11 recites the at least one processor being further configured to: re-execute the first risk assessment process according to a schedule; and decrease a span of time between scheduled re-executions of the first risk assessment process in response to the first risk estimate being outside the first clinical criterion and thereby indicating an increased risk of rapid deterioration of the in-hospital patient.  The limitations of “... re-execute the first risk assessment process according to a schedule; and decrease a span of time between scheduled re-executions of the first risk assessment process in response to the first risk estimate being outside the first clinical criterion and thereby indicating an increased risk of rapid deterioration of the in-hospital patient” fall within the scope of an abstract idea as set out above.  Claim 11 further includes the additional element of “... the at least one processor ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 12 recites wherein the first risk estimate of a rapid deterioration of the in-hospital patient comprises one or more of a continuous decline in patient health spanning the upcoming time period and a steep decline in patient health falling within the upcoming time period.  The limitations of “... wherein the first risk estimate of a rapid deterioration of the in-hospital patient comprises one or more of a continuous decline in patient health spanning the upcoming time period and a steep decline in patient health falling within the upcoming time period” fall within the scope of an abstract idea as set out above.

	Claim 13 recites wherein the medical device is ambulatory, wearable and further comprises a housing comprising the at least one processor.  Claim 13 further includes the additional elements of “... wherein the medical device is ambulatory, wearable and further comprises a housing comprising the at 

	Claim 15 recites wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT).  The limitations of “... wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT)” fall within the scope of an abstract idea as set out above.

	Claim 16 recites the at least one processor being further configured to set a flag stored in memory that indicates the in-hospital patient is likely to require emergency medical intervention within the upcoming time period.  The limitations of “... being further configured to set a flag stored ... that indicates the in-hospital patient is likely to require emergency medical intervention within the upcoming time period” fall within the scope of an abstract idea as set out above.  Claim 16 further includes the additional elements of “... the at least one processor ... in memory ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 17 recites the at least one processor being configured to establish the first trajectory of the first clinical condition of the in-hospital patient based on the first plurality of risk estimates of the first clinical condition of the in-hospital patient.  The limitations of “... being configured to establish the first trajectory of the first clinical condition of the in-hospital patient based on the first plurality of risk estimates of the first clinical condition of the in-hospital patient” fall within the scope of an abstract idea 

	Claim 18 recites wherein the ECG data, the physiologic data, and the at least one of a medical history and demographic information of the in-hospital patient comprises a plurality of patient parameters that are input to the first risk assessment process associated with the first clinical condition of the in-hospital patient.  The limitations of “... wherein the ECG data, the physiologic data, and the at least one of a medical history and demographic information of the in-hospital patient comprises a plurality of patient parameters that are input to the first risk assessment process associated with the first clinical condition of the in-hospital patient” fall within the scope of an abstract idea as set out above.

	Claim 19 recites the at least one processor being further configured to execute the first risk assessment process by: identifying one or more associations between the first clinical condition and one or more patient parameters of the plurality of patient parameters; and analyzing the one or more patient parameters of the plurality of patient parameters to generate the first risk estimate of the clinical condition of the in-hospital patient.  The limitations of “... further configured to execute the first risk assessment process by: identifying one or more associations between the first clinical condition and one or more patient parameters of the plurality of patient parameters; and analyzing the one or more patient parameters of the plurality of patient parameters to generate the first risk estimate of the clinical condition of the in-hospital patient” fall within the scope of an abstract idea as set out above.  Claim 19 further includes the additional element of “... the at least one processor ....”  Under the 

	Claim 20 recites wherein the first risk assessment process is configured to analyze the one or more patient parameters of the plurality of patient parameters at least in part by applying distinct weights to respective patient parameters of the one or more patient parameters.  The limitations of “... wherein the first risk assessment process is configured to analyze the one or more patient parameters of the plurality of patient parameters at least in part by applying distinct weights to respective patient parameters of the one or more patient parameters” fall within the scope of an abstract idea as set out above.

	Claim 21 recites wherein the plurality of patient parameters comprises one or more of patient ECG metrics, patient lung fluid level parameters, patient heart rate parameters, patient heart rate variability parameters, parameters of one or more arrhythmias experienced by the in-hospital patient, patient cardio-vibrational parameters, patient respiratory rate parameters, patient pulse oxygen parameters, patient motion parameters, patient pallor parameters, and patient neurological condition parameters.  The limitations of “... wherein the plurality of patient parameters comprises one or more of patient ECG metrics, patient lung fluid level parameters, patient heart rate parameters, patient heart rate variability parameters, parameters of one or more arrhythmias experienced by the in-hospital patient, patient cardio-vibrational parameters, patient respiratory rate parameters, patient pulse oxygen parameters, patient motion parameters, patient pallor parameters, and patient neurological condition parameters” fall within the scope of an abstract idea as set out above.



	Claim 23 recites wherein the upcoming time period comprises within less than 1 hour, within 1-2 hours, within 2-4 hours, within 4-6 hours, within 6-8 hours, within 8-12 hours, and within 12-24 hours.  The limitations “... wherein the upcoming time period comprises within less than 1 hour, within 1-2 hours, within 2-4 hours, within 4-6 hours, within 6-8 hours, within 8-12 hours, and within 12-24 hours” fall within the scope of an abstract idea as set out above.

	Claim 25 recites wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT).  The limitations of “... wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT)” fall within the scope of an abstract idea as set out above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281097 A1 to Thakur, et al. (hereinafter 'Thakur'), and further in view of US 2015/0006088 A1 to Eshelman, et al. (hereinafter 'Eshelman') and US 2012/0095300 A1 to McNair (hereinafter ‘McNair’).

	Regarding Claim 1, Thakur discloses a medical device for assessing risk of patient deterioration in an in-patient hospital environment (... medical devices, and more particularly, to systems, devices and methods for detecting and monitoring events indicative of worsening of congestive heart failure, [0002]; where a clinician operates within an in-patient hospital environment; ... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac event ..., [0072]), comprising:

A memory storing data identifying (... the clinical indications may be provided by a clinician such as via the user interface 260, or stored in a memory such as an electronic medical record (EMR) system ..., [0085])

A plurality of presentable clinical conditions (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]), ...

A plurality of risk assessment processes associated with the plurality of presentable clinical conditions (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9), and

A corresponding plurality of clinical criteria associated with the plurality of risk assessment processes (... the system may use at least the first signal metric to generate a primary detection indication, and use at least the second signal metric and the risk indication to generate a secondary detection indication ... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4);

A plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals (... one or more electrodes such as on the lead system 108, or one or more implantable, wearable, or other ambulatory physiological sensors, to sense the physiological signal(s) ... the physiological signals sensed by the sensor circuits 210 may include electrocardiograph (ECG) ..., [0053]; where a clinician operates within an in-patient hospital environment, [0072]);

... the system may comprise sensor circuits, a signal processor circuit, a risk stratifier circuit coupled to the signal processor circuit, and an output circuit.  The sensor circuits may include sense amplifier circuits to sense first, second, and third physiological signals ..., [0019]; where a clinician operates within an in-patient hospital environment, [0072]); and

At least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract; machine or computer-implemented ... examples of these tangible computer-readable media may include ... hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs) ..., [0112])

Generate ECG data over a predetermined period of time based on the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), 

Generate physiologic data over the predetermined period of time based on the one or more physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]),

Receive at least one of medical history and demographic information of the in-hospital patient (... transmitting real-time physiologic data acquired by and stored in the AMD 110, extracting patient history data such as data indicative of occurrences of arrhythmias, occurrences of decompensation, and therapy deliveries recorded in the AMD 110 ..., [0050]; where a clinician operates within an in-patient hospital environment, [0072]; ... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]),

Select a first clinical condition from the plurality of presentable clinical conditions based on the ECG data (calculations and determinations based on sensed and recorded ECG signals, [0057], [0089]), the physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the at least one of medical history and demographic information of the in-hospital patient (... detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition, [0015]; calculations and determinations based on sensed and recorded ECG signals, [0057], [0089]; where a clinician operates within an in-patient hospital environment, [0072]; ... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]),

Identify a first risk assessment process from the plurality of risk assessment processes, the first risk assessment process being associated with the first clinical condition selected from the plurality of presentable clinical conditions (where a risk stratifier circuit comprises a primary risk generator and a secondary risk generator, Fig. 4; note within FIG. 9 of the Thakur reference, the disclosed steps include generating a primary risk indication for a first signal metric (X1(R)), then adjusting a cardiac risk indication using patient clinical conditions, FIG. 9; ... using transthoracic impedance or other sensor signals to detect a disease or a disease condition.  For example, fluid accumulation in the lungs decreases the transthoracic impedance due to the lower resistivity of the fluid than air in the lungs, [0005]; detection of worsening cardiac conditions may be based on a detected change of a sensor signal (such as a thoracic impedance signal) from a reference signal.  An ideal detector of worsening cardiac conditions, such as a WHF event ..., [0006]),

Execute the first risk assessment process to generate a first risk estimate of a rapid deterioration of the in-hospital patient within an upcoming time period (where a risk stratifier circuit comprises a primary risk generator and a secondary risk generator, Fig. 4; note within FIG. 9 of the Thakur reference, the disclosed steps include generating a primary risk indication for a first signal metric (X1(R)), then adjusting a cardiac risk indication using patient clinical conditions, FIG. 9; ... the FPR may be represented as a frequency of false position detections of WHF events per patient within a specified time period (e.g., a year) ..., [0006] ... a risk stratifier circuit configured to produce a risk indication indicating a risk of the patient developing a future worsening cardiac event ..., [0009]; an impedance and acquisition and analysis session may last for approximately 2-8 hours, [0057]; where a clinician operates within an in-patient hospital environment, [0072]),

generating an alert for the detected worsening physiological/cardiac event, FIG. 6, [0010]; where an alert is generated when a larger risk score indicates a higher risk, and a higher risk occurs outside of the lower categorical values that are defined by discrete values, such as integers; a risk indication having categorical values indicating risk degrees, including “high,” “medium,” or “low” risks, or numerical risk scores within a specified range, where a larger risk score indicates a higher risk, [0058]) ....

	Thakur does not explicitly disclose ... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in-patient hospital environment; generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period; ... and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period.


Eshelman discloses a system to predict physiologic and clinical status changes of a patient (Abstract), comprising: .... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in [an] in-patient hospital environment (distinguishing between different data types, including between admission and transfer data; ... the patient data for a patient includes one or more of physiological data, admission, discharge and transfer data (ADT) data ... ADT data is typically generated when a patient is admitted to and/or discharged from a medical institution and/or transferred between patient care environments, such as the ICU and/or general ward, or a medial institution ..., [0030]; displaying patient data to clinicians, [0031]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system to predict physiologic and clinical status changes of a patient, including patient data obtained and collected at admission to an in-patient hospital environment or during transfer between departments, as previously disclosed by Eshelman, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, since a process and occurrence of patient deterioration can be a gradual process, that occurs over a period of time, and obtaining patient data at discrete points during a hospital stay, including at admission and during transfer between departments, can provide a clearer picture and data profile of patient deterioration during an in-patient hospital stay.


McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), comprising: ... generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within [an] upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), the notification being generated in response to [a] first risk estimate of the rapid deterioration of the in-hospital patient being outside a first clinical criterion associated with [a] first clinical condition (where a criterion can be a patient score which alerts an on-site staff if there is an emergent condition that requires their attention; where a first risk estimate of the rapid deterioration of the in-hospital patient can be the disclosed predicted probability of acute deterioration value, [0081]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the a system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health (McNair, [0015]).


Regarding Claim 2, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses wherein the upcoming time period comprises at least one of within less than 1 hour, within 1-2 hours, within 2-4 hours (an impedance acquisition and analysis session lasts for approximately 2-8 hours, [0057]), within 4-6 hours ([0057]), within 6-8 hours ([0057]), within 8-12 hours ([0057]), and within 12-24 hours (daily measurement of a signal metric over a specified number of days; a plurality of measurements obtained within a day, [0057]).




McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET) (... providing an emergency ‘alert’ notification via email or SMS text message or by other means, to the attending physician and to Rapid Response Team staff ..., [0035], [0072]), a medical emergency response team (MERT) ([0035], [0072]), and an in-hospital rapid response team (RRT) (RRT, [0035-0037]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, such as from an emergency responder team, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health by a rapid response team staff (McNair, [0015], [0035]).


Regarding Claim 4, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur discloses the at least one processor being further configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract):

Generate ... ECG data from ECG signals acquired (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]) ... the first risk assessment process (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9);

Generate ... physiologic data from one or more physiologic signals acquired ... (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]);

Generate a trajectory of the clinical condition of the in-hospital patient at least in part by analyzing the first clinical condition (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]), the first risk estimate of the rapid deterioration of the in-hospital patient (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9), and the ... ECG data (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]) and ... physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]); and 

Generate an updated notification in response to the trajectory of the clinical condition of the in-hospital patient indicating an updated risk of rapid deterioration of the clinical condition of the in-hospital patient (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]; ... a signal metric trend may include multiple measurement of the signal metric during a specified period of time ... the signal metric trend may include a daily trend including daily measurement of a signal metric over a specified number of days, [0090]; transforming and comparing first and second signal metrics for detecting and predicting a worsening cardiac event, [0100]).


	However, Thakur does not explicitly disclose ... generate updated ECG data from ECG signals acquired subsequent to execution of the first risk assessment process; generate updated physiologic data from one or more physiologic signals acquired subsequent to execution of the first risk assessment process; ... and the updated ECG data and updated physiologic data ....


	McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), ... further configured to: ... generate updated ECG data from ECG signals acquired (... a greater-than-normal increase in HR (a disproportionately large decrease in mean interbeat interval (IBI) in milliseconds) ..., [0040]; detecting, recording and updating data associated with electrocardiogram R-to-R interval data, [0043]; determining probit-transformed pre- and post-challenge interbeat interval (IBI) difference and pre- and post-challenge SBP difference values, [0046]) subsequent to execution of [a] first risk assessment process (achieving superior predictive accuracy and statistical discrimination; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]); generate updated physiologic data from one or more physiologic signals acquired subsequent to execution of the first risk assessment process (where blood pressure data can be a physiologic data; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]); ... and the updated ECG data (determining probit-transformed pre- and post-challenge interbeat interval (IBI) difference and pre- and post-challenge SBP difference values, [0040], [0043], [0046]) and updated physiologic data (where blood pressure data can be a physiologic data; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]) ....


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, where determining such a likelihood includes generating updated ECG data from ECG signals, and updated physiologic data from physiologic signals, acquired subsequent to execution of a first risk assessment process, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health by a rapid response team staff (McNair, [0015], [0035]).


	Regarding Claim 5, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur discloses the at least one processor being further configured to receive (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) an initial patient assessment and identify the first clinical condition based on the initial patient assessment (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]).


	Regarding Claim 6, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses wherein the plurality of presentable clinical conditions comprises one or more of a heart failure condition (a worsening heart failure event, Abstract), a post syncope condition, a post myocardial infarction condition, and a breathing disorder condition (... a patient who breathes rapidly (high respiratory rate) and shallowly (low tidal volume) tends to have a high RSBI; diseases and disorders associated with breathing disorders, [0080]).


	Regarding Claim 7, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses the at least one processor being configured (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) to automatically identify the first clinical condition (... improve the medical technology of automated monitoring of patient with worsening heart failure (WHF) ..., [0032]) based on an initial patient assessment of the ECG data (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]; electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (where blood pressure data can be a physiologic data; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]), and the at least one of medical history (... extracting patient history data such as data indicative of occurrences of arrhythmias, occurrences of decompensation, and therapy deliveries recorded in the AMD ..., [0050], [0085]) and demographic information of the in-hospital patient (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics ..., [0085]).


	Regarding Claim 8, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses wherein the ECG data (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]; electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (where blood pressure data can be a physiologic data; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]), and the at least one of medical history and demographic information of the in-hospital patient (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics ..., [0050], [0085]) comprises a plurality of patient parameters that are input to the first risk assessment process associated with the first clinical condition of the in-hospital patient (... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac events ..., [0072]). 


	Regarding Claim 9, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 8, and Thakur discloses the at least one processor being further configured to execute (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) the first risk assessment process (achieving superior predictive accuracy and statistical discrimination; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]) by:

Identifying one or more associations between the first clinical condition and one or more patient parameters of the plurality of patient parameters (... analyzing data associated with patient health conditions such as progression of heart failure, [0050]; using physical activity intensity levels measured from a physical activity signal, such as using an ambulatory accelerometer associated with the patient, which are utilized for generating a cardiac risk, [0091]); and 

... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]).


	Regarding Claim 10, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 8, and Thakur further discloses wherein the plurality of patient parameters comprises one or more of patient ECG metrics (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]; electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), patient lung fluid level parameters (thoracic impedance magnitude indicating thoracic fluid accumulation, [0080], [0105]), patient heart rate parameters (heart rate, heart rate variability, [0048], [0105]), patient heart rate variability parameters (heart rate variability, [0048]), parameters of one or more arrhythmias experienced by the in-hospital patient ([0048], [0050]), patient cardio-vibrational parameters, patient respiratory rate parameters ([0055]), patient pulse oxygen parameters ([0048], [0053], [0089]), patient motion parameters, patient pallor parameters, and patient neurological condition parameters.


	Regarding Claim 11, Thakur, Eshelman and McNair, in combination, disclose the device of claim 1, and Thakur discloses the at least one processor being further configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract):

Re-execute the first risk assessment process according to a schedule (re-execution according to a programmed schedule; ... an impedance acquisition and analysis session may start between approximately 5 a.m. and 9 a.m. in the morning, and lasts for approximately 2-8 hours ... the impedance acquisition and analysis session may be programmed to exclude certain time periods, such as night time, or when the patient is asleep ..., [0057]); and

Decrease a span of time between scheduled re-executions of the first assessment process (decrease of a span of time by programming the impedance acquisition to exclude certain time periods; ... an impedance acquisition and analysis session may start between approximately 5 a.m. and 9 a.m. in the morning, and lasts for approximately 2-8 hours ... the impedance acquisition and analysis session may be programmed to exclude certain time periods, such as night time, or when the patient is asleep ..., [0057]) in response to the first risk estimate being outside the first clinical criterion and thereby indicating an increased risk of rapid deterioration of the in-hospital patient (... the patient clinical indications may have time-varying effect on the patient risk of developing a future disease ... the indication-based risk adjuster 440 may produce time-varying weight factors decaying with time elapsed from a historical medical event, and apply the time-varying weight factors to at least one of the primary or secondary risk indications R1 or R2 ... the indication-based risk adjuster 440 may be configured to maintain elevated risks of R1 or R2 above a baseline risk score within a specified timeframe following a historical medical event, and resume to the baseline risk score beyond the specified timeframe ..., [0086]).


	Regarding Claim 12, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses wherein the first risk estimate of a rapid deterioration of the in-hospital patient comprises one or more of a continuous decline in patient health spanning the upcoming time period and a steep decline in patient health falling within the upcoming time period (where different degrees of risks of developing a future worsening heart failure can include a continuous decline in patient health or a steep decline in patient health, [0007]; a varying risk indication (R) which indicates a risk of a patient developing a future worsening cardiac event; ... the risk indication may have categorical values indicating risk degrees such as “high,” “medium,” or “low” risks, or alternatively numerical risk scores within a specified range.  The risk scores may have discrete values (e.g., integers from 0 through 5) or continuous values (e.g., real numbers between 0 and 1), where a larger risk score indicates a higher risk, [0058]).


	Regarding Claim 13, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur discloses wherein the medical device is ambulatory ([0005]), wearable ([0005]) and further comprises a housing (implantable device housing, [0091]) comprising the at least one processor (a system comprising signal processors, Abstract).


... medical devices, and more particularly, to systems, devices and methods for detecting and monitoring events indicative of worsening of congestive heart failure, [0002]; where a clinician operates within an in-patient hospital environment; ... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac event ..., [0072]), comprising:

A memory storing data identifying (... the clinical indications may be provided by a clinician such as via the user interface 260, or stored in a memory such as an electronic medical record (EMR) system ..., [0085])

A plurality of presentable clinical conditions (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]), ...

A plurality of risk assessment processes associated with the plurality of presentable clinical conditions (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9), and

... the system may use at least the first signal metric to generate a primary detection indication, and use at least the second signal metric and the risk indication to generate a secondary detection indication ... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4);

A plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals (... one or more electrodes such as on the lead system 108, or one or more implantable, wearable, or other ambulatory physiological sensors, to sense the physiological signal(s) ... the physiological signals sensed by the sensor circuits 210 may include electrocardiograph (ECG) ..., [0053]; where a clinician operates within an in-patient hospital environment, [0072]);

One or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals (... the system may comprise sensor circuits, a signal processor circuit, a risk stratifier circuit coupled to the signal processor circuit, and an output circuit.  The sensor circuits may include sense amplifier circuits to sense first, second, and third physiological signals ..., [0019]; where a clinician operates within an in-patient hospital environment, [0072]); and

At least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract; machine or computer-implemented ... examples of these tangible computer-readable media may include ... hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs) ..., [0112])

At least one of automatically determine and receive initial patient assessment data identifying a first clinical condition of the in-hospital patient from the plurality of presentable clinical conditions (... improve the medical technology of automated monitoring of patient with worsening heart failure (WHF) ..., [0032]), 

Execute a first risk assessment process associated with the first clinical condition (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9) at predetermined intervals of time based on ECG data generated from the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), physiologic data generated from the physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the initial patient assessment data to generate a first plurality of risk estimates of the first clinical condition of the in-hospital patient (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]), 

Establish a first trajectory of the first clinical condition of the in-hospital patient over an upcoming time period (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]) based on all or a portion of the ECG data (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the initial patient assessment data (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]),

At least one of automatically determine and receive second patient assessment data identifying a second clinical condition of the plurality of presentable clinical conditions different from the first clinical condition of the in-hospital patient (an indication-based risk adjuster 440 may adjust the cardiac risk indications R1 or R2 according to clinical indications that can include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, [0085]; ... the worsening cardiac event may include events indicative of progression of cardiac condition, such as a WHF event or a HF decompensation event ..., [0088]),

Execute a second risk assessment process associated with the second clinical condition of the in-hospital patient at other predetermined intervals of time (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9; an indication-based risk adjuster 440 may adjust the cardiac risk indications R1 or R2 according to clinical indications that can include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, [0085]; ... the worsening cardiac event may include events indicative of progression of cardiac condition, such as a WHF event or a HF decompensation event ..., [0088]) based on the ECG data (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the second patient assessment data to generate a second plurality of risk estimates of the second clinical condition of the in-hospital patient (... the system may use at least the first signal metric to generate a primary detection indication, and use at least the second signal metric and the risk indication to generate a secondary detection indication.  The risk indication may be used to modulate the second signal metric.  A detector circuit may detect the worsening cardiac event using the primary and second detection indications, Abstract; an indication-based risk adjuster 440 may adjust the cardiac risk indications R1 or R2 according to clinical indications that can include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, [0085]; ... the worsening cardiac event may include events indicative of progression of cardiac condition, such as a WHF event or a HF decompensation event ..., [0088]), and

Change from the first trajectory to a second trajectory of the second clinical condition of the in-hospital patient over the upcoming time period (transform/change the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]; an indication-based risk adjuster 440 may adjust the cardiac risk indications R1 or R2 according to clinical indications that can include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, [0085]; ... the worsening cardiac event may include events indicative of progression of cardiac condition, such as a WHF event or a HF decompensation event ..., [0088]; ... a signal metric trend may include multiple measurement of the signal metric during a specified period of time ... the signal metric trend may include a daily trend including daily measurement of a signal metric over a specified number of days, [0090]) based on or a portion of the ECG data (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the initial patient assessment data (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]), ....


	Thakur does not explicitly disclose ... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in-patient hospital environment, ... determine whether the in-hospital patient is likely to require emergency medical intervention within the upcoming time period based on one of the first trajectory and the second trajectory, and if the in-hospital patient is likely to require emergency medical intervention generate a notification indicating a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period, and transmit the notification to at least one emergency responder.


Eshelman discloses a system to predict physiologic and clinical status changes of a patient (Abstract), comprising: .... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in [an] in-patient hospital environment (distinguishing between different data types, including between admission and transfer data; ... the patient data for a patient includes one or more of physiological data, admission, discharge and transfer data (ADT) data ... ADT data is typically generated when a patient is admitted to and/or discharged from a medical institution and/or transferred between patient care environments, such as the ICU and/or general ward, or a medial institution ..., [0030]; displaying patient data to clinicians, [0031]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system to predict physiologic and clinical status changes of a patient, including patient data obtained and collected at admission to an in-patient hospital environment or during transfer between departments, as previously disclosed by Eshelman, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, since a process and occurrence of patient deterioration can be a gradual process, that occurs over a period of time, and obtaining patient data at discrete points during a hospital stay, including at admission and during transfer between departments, can provide a clearer picture and data profile of patient deterioration during an in-patient hospital stay.


McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), comprising: ... determine whether the in-hospital patient is likely to require emergency medical intervention within the upcoming time period based on one of [a] first trajectory and [a] second trajectory (where a predicted probability of acute deterioration value could constitute a first trajectory, for example, [0081]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and if the in-hospital patient is likely to require emergency medical intervention generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within [an] upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the a system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health (McNair, [0015]).


	Regarding Claim 15, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, but neither Thakur nor Eshelman explicitly discloses wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT).  

McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET) (... providing an emergency ‘alert’ notification via email or SMS text message or by other means, to the attending physician and to Rapid Response Team staff ..., [0035], [0072]), a medical emergency response team (MERT) ([0035], [0072]), and an in-hospital rapid response team (RRT) (RRT, [0035-0037]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, such as from an emergency responder team, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health by a rapid response team staff (McNair, [0015], [0035]).


Regarding Claim 16, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur discloses the at least one processor being further configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract; machine or computer-implemented ... examples of these tangible computer-readable media may include ... hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs) ..., [0112]) set a flag stored in memory that indicates the in-hospital patient is likely to require emergency medical intervention within the upcoming time period (composite detection indication (CDI) presented via an alert circuit for producing an alert in response to the CDI satisfying a specified condition.  The alert may include, and may be stored in, an audio or other human-perceptible media format; the stored and presented information may include risk indications, [0072], [0094]).


	Regarding Claim 17, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur further discloses the at least one processor being configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) establish the first trajectory of the first clinical condition of the in-hospital patient based on the first plurality of risk estimates of the first clinical condition of the in-hospital patient (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]; patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]).


	Regarding Claim 18, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur further discloses wherein the ECG data (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the at least one of medical history and demographic information of the in-hospital patient (where a clinician operates within an in-patient hospital environment, [0072]; ... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]) comprises a plurality of patient parameters that are input to the first risk assessment process associated with the first clinical condition of the in-hospital patient (... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac events ..., [0072]).


	Regarding Claim 19, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 18, and Thakur discloses the at least one processor being further configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) execute the first risk assessment process (achieving superior predictive accuracy and statistical discrimination; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]) by:

Identifying one or more associations between the first clinical condition and one or more patient parameters of the plurality of patient parameters (... analyzing data associated with patient health conditions such as progression of heart failure, [0050]; using physical activity intensity levels measured from a physical activity signal, such as using an ambulatory accelerometer associated with the patient, which are utilized for generating a cardiac risk, [0091]); and

Analyzing the one or more patient parameters of the plurality of patient parameters to generate the first risk estimate of the clinical condition of the in-hospital patient (... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]).


	Regarding Claim 20, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 19, and Thakur further discloses wherein the first risk assessment process is configured to analyze the one or more patient parameters of the plurality of patient parameters at least in part by applying distinct weights to respective patient parameters of the one or more patient parameters (... the indication-based risk adjuster 440 may produce time-varying weight factors decaying with time elapsed from a historical medical event, and apply the time-varying weight factors to at least one of the primary or secondary risk indications R1 or R2.  The time-varying weight factor may follow a linear, exponential, or other nonlinear decay function of the time elapsed from a historical medical event ..., [0086]).


patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]; electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), patient lung fluid level parameters (thoracic impedance magnitude indicating thoracic fluid accumulation, [0080], [0105]), patient heart rate parameters (heart rate, heart rate variability, [0048], [0105]), patient heart rate variability parameters (heart rate variability, [0048]), parameters of one or more arrhythmias experienced by the in-hospital patient ([0048], [0050]), patient cardio-vibrational parameters, patient respiratory rate parameters ([0055]), patient pulse oxygen parameters ([0048], [0053], [0089]), patient motion parameters, patient pallor parameters, and patient neurological condition parameters.


	Regarding Claim 22, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur further discloses wherein the plurality of presentable clinical conditions comprises one or more of a heart failure condition (a worsening heart failure event, Abstract), a post syncope condition, a post myocardial infarction condition, and a breathing disorder condition (... a patient who breathes rapidly (high respiratory rate) and shallowly (low tidal volume) tends to have a high RSBI; diseases and disorders associated with breathing disorders, [0080]).


an impedance acquisition and analysis session lasts for approximately 2-8 hours, [0057]), within 4-6 hours ([0057]), within 6-8 hours ([0057]), within 8-12 hours ([0057]), and within 12-24 hours (daily measurement of a signal metric over a specified number of days; a plurality of measurements obtained within a day, [0057]).

	
	Regarding Claim 24, Thakur discloses a medical device for assessing risk of patient deterioration in an in-patient hospital environment (... medical devices, and more particularly, to systems, devices and methods for detecting and monitoring events indicative of worsening of congestive heart failure, [0002]; where a clinician operates within an in-patient hospital environment; ... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac event ..., [0072]), comprising:

A memory storing data identifying (... the clinical indications may be provided by a clinician such as via the user interface 260, or stored in a memory such as an electronic medical record (EMR) system ..., [0085])

A plurality of presentable clinical conditions (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]), ...

A plurality of risk assessment processes associated with the plurality of presentable clinical conditions (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9), and

A corresponding plurality of clinical criteria associated with the plurality of risk assessment processes (... the system may use at least the first signal metric to generate a primary detection indication, and use at least the second signal metric and the risk indication to generate a secondary detection indication ... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4); and

At least one processor operably coupled to the memory, the at least one processor being configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract; machine or computer-implemented ... examples of these tangible computer-readable media may include ... hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs) ..., [0112])

At least one of automatically determine and receive initial patient assessment data identifying a first clinical condition of an in-hospital patient from the plurality of presentable clinical conditions (... improve the medical technology of automated monitoring of patient with worsening heart failure (WHF) ..., [0032]),

Receive electrocardiogram (ECG) signals for the in-hospital patient (... one or more electrodes such as on the lead system 108, or one or more implantable, wearable, or other ambulatory physiological sensors, to sense the physiological signal(s) ... the physiological signals sensed by the sensor circuits 210 may include electrocardiograph (ECG) ..., [0053]; where a clinician operates within an in-patient hospital environment, [0072]),

Receive physiological signals distinct from the ECG signals for the in-hospital patient (... the system may comprise sensor circuits, a signal processor circuit, a risk stratifier circuit coupled to the signal processor circuit, and an output circuit.  The sensor circuits may include sense amplifier circuits to sense first, second, and third physiological signals ..., [0019]; where a clinician operates within an in-patient hospital environment, [0072]),

Execute a first risk assessment process associated with the first clinical condition at predetermined intervals of time (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9) based on ECG data generated from the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), physiologic data generated from the physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the initial patient assessment data to generate a first plurality of risk estimates of the first clinical condition of the in-hospital patient (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]), 

Establish a first trajectory of the first clinical condition of the in-hospital patient over an upcoming time period (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]) based on all or a portion of the ECG data (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the initial patient assessment data (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]), the upcoming time period comprising at least one of at least one of within less than 1 hour, within 1-2 hours, within 2-4 hours (an impedance acquisition and analysis session lasts for approximately 2-8 hours, [0057]), within 4-6 hours ([0057]), within 6-8 hours ([0057]), within 8-12 hours ([0057]), and within 12-24 hours (daily measurement of a signal metric over a specified number of days; a plurality of measurements obtained within a day, [0057]).



	Thakur does not explicitly disclose ... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in-patient hospital environment, ... determine whether the in-hospital patient is likely to require emergency medical intervention within the upcoming time period, and if the in-hospital patient is likely to require emergency medical intervention generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period, and transmit the notification to at least one emergency responder.


Eshelman discloses a system to predict physiologic and clinical status changes of a patient (Abstract), comprising: .... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in [an] in-patient hospital environment (distinguishing between different data types, including between admission and transfer data; ... the patient data for a patient includes one or more of physiological data, admission, discharge and transfer data (ADT) data ... ADT data is typically generated when a patient is admitted to and/or discharged from a medical institution and/or transferred between patient care environments, such as the ICU and/or general ward, or a medial institution ..., [0030]; displaying patient data to clinicians, [0031]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system to predict physiologic and clinical status changes of a patient, including patient data obtained and collected at admission to an in-patient hospital environment or during transfer between departments, as previously disclosed by Eshelman, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, since a process and occurrence of patient deterioration can be a gradual process, that occurs over a period of time, and obtaining patient data at discrete points during a hospital stay, including at admission and during transfer between departments, can provide a clearer picture and data profile of patient deterioration during an in-patient hospital stay.


McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), comprising: ... generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within [an] upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and if the in-hospital patient is likely to require emergency medical intervention generate a notification indicating a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and transmit the notification to at least one emergency responder (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the a system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health (McNair, [0015]).


Regarding Claim 25, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 24, but neither Thakur nor Eshelman explicitly discloses wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT).  

McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET) (... providing an emergency ‘alert’ notification via email or SMS text message or by other means, to the attending physician and to Rapid Response Team staff ..., [0035], [0072]), a medical emergency response team (MERT) ([0035], [0072]), and an in-hospital rapid response team (RRT) (RRT, [0035-0037]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, such as from an emergency responder team, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health by a rapid response team staff (McNair, [0015], [0035]).



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2017/0290551 A1 to An, et al. (hereinafter ‘An’) is directed toward systems for assessing a patient’s risk of renal dysfunction, including calculating a composite renal risk indication, which is indicative of a degree of renal dysfunction, which can be presented to a clinician, or provided to a detector for detecting a worsening heart failure; US 2015/0250428 A1 to Zhang, et al. (hereinafter ‘Zhang’) is directed toward a system for heart failure event detection using multi-level, categorical fusion, including predicting a future, target physiological event such as worsening heart failure (HF), including receiving physiological signals and generating signal trends, and a categorical risk analyzer circuit which calculates a categorical risk index that indicates a likelihood of a patient developing or presenting a particular 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.C.W./Examiner, Art Unit 3626              

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626